           Case: 20-1293 Document:
Case 2:18-cv-11776-AJT-EAS ECF No. 25-1   Filed: 12/07/2020
                                   152, PageID.3927            Page: 1 Page 1 of 2 (1 of 2)
                                                       Filed 12/07/20




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                   Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                 www.ca6.uscourts.gov




                                                  Filed: December 07, 2020




Ms. Deborah L. Gordon

Ms. Elizabeth Ann Marzotto Taylor

Mr. Patrick Francis Nugent

Ms. Amy Lynn Piccola

Mr. Joshua W. B. Richards

Mr. Brian M. Schwartz

                     Re: Case No. 20-1293, John Doe v. University of Michigan, et al
                         Originating Case No. : 2:18-cv-11776

Dear Counsel:

   The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/Amy E. Gigliotti on behalf of Jill Colyer
                                                  Case Manager
                                                  Direct Dial No. 513-564-7024

cc: Mr. David J. Weaver

Enclosure
           Case: 20-1293 Document:
Case 2:18-cv-11776-AJT-EAS ECF No. 25-2   Filed: 12/07/2020
                                   152, PageID.3928            Page: 1 Page 2 of 2 (2 of 2)
                                                       Filed 12/07/20




                                       Case No. 20-1293

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                           ORDER

JOHN DOE

             Plaintiff - Appellee

v.

UNIVERSITY OF MICHIGAN; BOARD OF REGENTS OF THE UNIVERSITY OF
MICHIGAN

             Defendants

 and

PAMELA HEATLIE; ROBERT SELLERS; MARTIN PHILBERT; ERIK WESSEL; LAURA
BLAKE JONES; E. ROYSTER HARPER; SUZANNE MCFADDEN; PAUL ROBINSON

             Defendants - Appellants



     The Order filed on 12/07/2020 (#24) is hereby WITHDRAWN, as the order was

improvidently entered.


                                               ENTERED PURSUANT TO RULE 45(a),
                                               RULES OF THE SIXTH CIRCUIT
                                               Deborah S. Hunt, Clerk


Issued: December 07, 2020
                                               ___________________________________
